Brad well, J.: — - James Lamble, a British subject, died at Chicago on the 14th day of October, 1866, intestate, leaving no creditors or relatives in the United States, but leaving some money in Chicago. On the 19th of January, 1869, T. Frederick Wilkins, acting British consul, filed his petition and prayed to be appointed administrator of the estate of the said deceased on the ground that he was a friend of the deceased subject, and offered to waive his right as consul to object to any process of the court or order entered against him during the settlement of the estate. This court decided, in the case of Rosenthal v. Burrill, that where the British consul applied to be appointed administrator on the ground of his being a consul, that he had no standing in court and ought not to be appointed. This case is the same as that of Rosenthal v. Burrill, with the exception that the petitioner claims it on the ground of his. being a friend and offering to waive his right, etc. I am clear that it makes no difference in what capacity he applies, whether as relative, creditor, friend or British consul. If he is a foreign consul, and it so appears, his application should be refused. . The privilege that the consul has to object to the process of the court is not a personal one. It belongs to the government he represents and cannot be waived by him. The application is refused and the petition dismissed. Note. — See the succeeding case. — Ed.